McCLELLAN, C. j.
The bill does not, of course, seek a -decree against the estate of the ward, but one against the guardian as an individual; and it is properly exhibited against him as an individual; and not as guardian. And the sureties on his bond as guardian *614are properly joined as respondents with him. — 9 Ency. PI. & Pr., 963; Lee v. Lee, 55 Ala. 590.
“It is the duty of the guardian to manage the estate of his ward frugally, and to improve it to the best of his skill and ability. He must, if practicable, lend out all of the surplus money of the ward on bond and moirigage, or good personal security.” — -'Code, § 2286. He may invest his ward’s funds in real estate, taking title to the ward; but he is liable to the ward for loss sustained by failure or defect of title. — Code, §§ 2306-7. But the guardian is not authorized to invest his ward’s entire estate by way of part pajmient for unproductive real property, acquiring no title by the investment but only a bond for title upon the payment of the balance of the purchase money, a balance which can never be paid oiit of the ward’s estate since she has none left after making the partial payment, and the interest upon 'Which and other charges will inevitably consume the whole corpus of her estate. This is the case presented by the bill before us, and the evidence. The facts averred and proven are amply sufficient to invoke and justify an election by the court in its capacity of general guardianship of all minors to repudiate the investment made by the guardian and to hold him and his sureties liable for the moneys of the ward thus in violation of his duty so expended as to be virtually and totally lost to the ward.
These views cover all-the suggestions made in the brief for appellants against the decree below. The bill had equity. There is no merit in the positions taken in the brief of counsel; and the decree will be affirmed.
Affirmed.